Citation Nr: 0430227	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  02-12 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 9, 
2001 for the award of Dependency and Indemnity Compensation 
(DIC). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from July 1944 to December 
1945.  He died in March 1991.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant testified before the undersigned at Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder.  

During the Travel Board hearing, it was acknowledged that the 
appellant had revoked the power of attorney for her current 
representative and was proceeding with her appeal 
unrepresented.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The record reveals that the appellant submitted her original 
claim for DIC benefits in November 2001.  The current 
effective date for her benefits is the date of receipt of 
that claim.  During the July 2004 Travel Board hearing, the 
appellant testified that she had submitted a claim to the 
Social Security Administration after the veteran's death.  
Following the hearing, the appellant provided a July 2004 
statement from the Social Security Administration that 
indicated that it had paid the appellant a lump sum death 
payment of $255.00 in April 1991.  

An application on a form prescribed jointly by VA and the 
Secretary of Health, Education, and Welfare filed with the 
Social Security Administration on or after January 1, 1957 
will be considered a claim for death benefits, and to have 
been received at VA as of the date of receipt at the Social 
Security Administration.  38 C.F.R. § 3.153 (2004).  See 
38 U.S.C.A. § 5105 (West 2002).  

The response from the Social Security Administration 
submitted by the appellant does not specify what type of form 
she filed with that agency, and the record does not contain a 
copy of that form so that the Board may make a determination 
as to whether it was a joint form, of the type contemplated 
by VA law and regulation, which may constitute a claim for VA 
benefits as well as for Social Security benefits.  See Kay v. 
Principi, 16 Vet. App. 529 (2002) (remanding the case for the 
Board to investigate further the type of form the appellant 
filed with the Social Security Administration).  In order to 
afford the appellant all reasonable assistance in 
substantiating her appeal, the Board finds that a remand is 
required for further inquiry to the Social Security 
Administration.  The Board acknowledges that the claim at 
issue was filed in 1991, more than 10 years ago, so that the 
evidence sought may no longer be available.  If the form in 
question is no longer available, the RO should take all 
appropriate steps to obtain the relevant information 
necessary to decide the appeal, i.e., what type of form would 
have been required in 1991 to have resulted in payment of the 
lump sum death payment, or a copy of such a form from Social 
Security Administration archives.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request a 
copy of the form, if any, the appellant 
filed in or about March 1991 or April 
1991 concerning an application for 
benefits based on the death of the 
veteran.  If the application in question 
has been destroyed or is otherwise no 
longer available, the RO should ask the 
Social Security Administration to provide 
all available information concerning the 
claim, including but not limited to the 
type of form that would have been 
required in 1991 to have resulted in 
payment of the lump sum death payment, or 
a copy of such a form from Social 
Security Administration archives. 

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


